Citation Nr: 9917936	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-06 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a program of vocational rehabilitation, 
pursuant to Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970, October 1979 to October 1981, and February 1990 to June 
1991.


FINDINGS OF FACT

1.  The veteran's educational background includes a graduate 
equivalency degree (GED) and the completion of basic skills 
classes under a Vocational Rehabilitation program.

2.  Service connection is in effect for degenerative disc 
disease of the lumbar spine, evaluated as 20 percent 
disabling.

3.  The veteran has been employed as an accounting technician 
for several years.

4.  The veteran has overcome the effects of the impairment of 
his employability by obtaining employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and by successfully maintaining such employment.


CONCLUSION OF LAW

The criteria for entitlement to a program of Department of 
Veterans Affairs (VA) Vocational Rehabilitation under Chapter 
31, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3100, 3101, 3102 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 21.40, 21.51 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board of Veterans' Appeals (Board) finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).


I.  Factual Background

The veteran filed his initial claim for vocational 
rehabilitation services in August 1991.  In January 1992, he 
reported that the types of education or work in which he was 
interested included accountant, CPA, computer programming, 
barber school (hobby), and medical billing clerk.

In a January 1992 rating decision, the regional office (RO) 
granted service connection for degenerative disc disease of 
the lumbar spine, evaluated as 20 percent disabling.

In an August 1992 report, a VA counseling psychologist 
reported that the veteran had undergone counseling.  He noted 
that the veteran had described prior work history as an 
aviation storekeeper, bookkeeper, office manager, stock 
control clerk, and truck driver.  With respect to the 
veteran's physical disability, the counseling psychologist 
reported that the veteran had complained of constant back 
pain.  The counseling psychologist stated that the veteran's 
occupational interests had been explored using the Career 
Assessment Inventory (CAI) and Career Occupational Preference 
System (COPS) instruments.  The CAI Basic Interest Area 
scales indicated interest in mechanical/fixing, electronics, 
manual/skilled trades and protective service, sales, office 
practices, and clerical/clerk occupations.  The CAI 
Occupational scales indicated mid-range alignment with bus 
driver, dental laboratory technician, farmer, military, 
printer, gift shop manager, purchasing agent, bank manager, 
bookkeeper, data input operator, and pharmacy technician.  
The COPS interest percentile scores identified interest in 
clerical, skilled business, and professional business 
occupations.  The Career Ability Placement Survey scores 
revealed significant deficits in basic skills.  The 
counseling psychologist discussed potential occupational 
objectives generally within the clerical field with the 
veteran.

The counseling psychologist concluded that the veteran's 
service-connected disability materially contributed to the 
impairment of his employability and that the veteran had not 
overcome the effects of the impairment of employability.  The 
counseling psychologist opined that the veteran had an 
employment handicap but did not have a serious employment 
handicap.

An Individualized Written Rehabilitation Plan (IWRP) was 
created in August 1992.  The program goal was established as 
sustained employment as a bookkeeper.  The intermediate 
objectives to achieve the planned goal were listed as (1) 
improvement in basic skills, English and Math, with a 
schedule filled out with beginning computer and accounting 
classes, and (2) satisfactory completion of an Associate's 
Degree in Accounting.

The veteran subsequently enrolled in and completed adult 
education classes in basic skills.  During a supervisory 
visit with his Vocational Rehabilitation Specialist (VRS) in 
December 1992, the veteran opined that his disability would 
not interfere with his completion of the program.  The VRS 
noted that a comprehensive review had been completed and that 
the veteran was in agreement with his program.

In May 1994, the veteran informed his VRS that he had been 
having problems with his service-connected back disability 
and that his medications had made him drowsy.  The veteran 
reported that he was working full time as a medical clerk.  
He stated that he felt worn out and that he did not have the 
will or the ability to complete the school semester.  The VRS 
suggested that the veteran obtain a doctor's statement in 
order to procure a withdrawal for medical reasons.

In a September 1994 letter, the veteran's VRS notified him 
that his vocational rehabilitation program had been placed in 
"interrupted" status because he was not in school.  The 
veteran was advised to contact VA before March 29, 1995, to 
make arrangements to re-enter the program.  Otherwise, it was 
noted, the program could be discontinued.

A memorandum from the veteran's former employer indicates 
that the veteran was involved in a motor vehicle accident in 
October 1994.  In November 1994, a private physician reported 
that the veteran had received treatment for the neck strain 
that had resulted from the accident.  It was noted that the 
veteran could return to work on November 14, 1994.

In a March 1995 letter, the veteran's VRS notified the 
veteran that, because he was not in school, it was necessary 
for VA to discontinue his course of vocational rehabilitation 
for the objective of becoming a bookkeeper, effective March 
30, 1995.

The veteran submitted applications for vocational 
rehabilitation benefits under Chapter 31 in October 1996 and 
November 1996.

In a January 1997 letter, a personnel management specialist 
from the Defense Financing and Accounting Service (DFAS) 
reported that the veteran was working as an entry-level 
accounting technician.  She stated that college level 
accounting courses were not required for promotion in the 
technician field, but that supplemental education was 
desirable.  She reported that college level accounting, 
auditing, and business law classes from an accredited 
community college, college, or university were needed to 
qualify as an accountant with DFAS.

The veteran underwent counseling with a VA counseling 
psychologist in January 1997.  The veteran informed the 
counseling psychologist that he had withdrawn from training 
in 1994 because his excessive commute between work and school 
had led to back problems.  He reported that he had assumed a 
new job as a GS-4 accounting technician with DFAS in January 
1996.  He stated that he wished to re-enter the Vocational 
Rehabilitation program for the purpose of completing enough 
accounting courses to fulfill the education requirements for 
the GS-510 accounting series.  The counseling psychologist 
observed that there had been no change in the veteran's 
disability.

The counseling psychologist noted that an analysis of the 
information presented and developed in counseling indicated 
that the veteran had vocational impairments as a result of 
his service-connected disability and deficiencies in his 
education.  It was noted that the veteran should not engage 
in physically strenuous labor, as his back disability limited 
his physical abilities, particularly heavy lifting, stooping, 
and crouching.  Because the veteran's formal education was 
limited to a GED and the basic skills classes that he had 
completed under the Vocational Rehabilitation program, the 
counseling psychologist concluded that the veteran had a 
restriction on employability in his ability to obtain 
employment.  However, the counseling psychologist determined 
that the veteran had overcome the effects of his vocational 
impairments though employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests, and 
that he had been successful in maintaining such employment.

The counseling psychologist observed that the veteran had 
been employed as an accounting technician, GS-4, for over a 
year and had attained career status.  It was noted that the 
veteran was employed in an occupation that required 
reasonably developed job skills and that the veteran had 
acquired the requisite skills through his experience in the 
military.  The counseling psychologist observed that, during 
his last period of service, the veteran had worked as a 
"[s]torekeeper, material control clerk, warehouse 
supervisor, customer data entry clerk, budget financial cost 
clerk," which had required computer, accounting, 
bookkeeping, typing, office machine, and data entry skills.  
It was noted that the veteran's employment was considered to 
be stable and continuing.  The counseling psychologist opined 
that the veteran's employment was consistent with his pattern 
of abilities and interests, and that it was the type of 
employment contemplated and felt to be equivalent to the IWRP 
program goal of bookkeeper originally developed in 
counseling.

The counseling psychologist concluded that the veteran's 
service-connected disability materially contributed to the 
impairment of his employability.  However, the counseling 
psychologist determined that the veteran had overcome the 
effects of the impairment of employability.  The counseling 
psychologist opined that the veteran did not have an 
employment handicap or a serious employment handicap.

In January 1997, a VA physician submitted a letter in support 
of the veteran's application to the Vocational Rehabilitation 
program.  The physician noted that, while participating in 
the program and working at a VA Medical Center in 1994, the 
veteran had received treatment for his service-connected 
condition, which had prevented him from completing the 
Vocational Rehabilitation program.

In an April 1997 letter, the veteran's regular mail carrier 
indicated that "maybe" a letter sent to the veteran on or 
around March 1, 1995, had been placed in the wrong mailbox.

At his March 1999 hearing before a Member of the Board, the 
veteran testified that he had discontinued his Vocational 
Rehabilitation schooling earlier based on his doctor's 
advice.  The veteran stated that he had never been interested 
in a goal of becoming a bookkeeper, as he had already worked 
as a bookkeeper in service.  He testified that he desired to 
earn an Associate's Degree in Accounting in order to become a 
GS-9 or GS-10.  He stated that, based on his former truck 
driver salary, he felt that he had not overcome his 
employment handicap.  He reported that he was working as an 
accounting technician at the GS-6 level.  He testified that 
he was performing his job successfully, but that he was not 
interested in remaining an accounting technician.



II.  Pertinent Law and Regulations

A veteran shall be entitled to a program of rehabilitation 
services under 38 U.S.C. Chapter 31 if the veteran has a 
service-connected disability of 20 percent or more which is, 
or but for the receipt of retired pay would be, compensable, 
and which was incurred or aggravated in service on or after 
September 16, 1940, and the veteran is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40.

Pursuant to the provisions of 38 C.F.R. § 21.51, the term 
"employment handicap" means an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(b).

The components of employment handicap include the following:

(1)  Impairment.  This term means the 
restrictions on employability caused by: 
(i) The veteran's service and nonservice-
connected disabilities; (ii) Deficiencies 
in education and training; (iii) Negative 
attitudes toward the disabled; and (iv) 
Other pertinent factors.

(2)  Service-connected disability.  The 
veteran's service-connected disability 
need not be the sole or primary cause of 
the employment handicap but it must 
materially contribute to the impairment 
described above.  Therefore its effects 
must be identifiable, measurable, or 
observable.

(3)  Nonservice-connected disability.  
This term includes all physical and 
mental disabilities which have not been 
found to be service-connected by VA, 
including alcoholism and drug abuse.  The 
effects of alcoholism and drug abuse are 
to be considered in the same manner as 
other nonservice-connected disabilities 
in evaluating restrictions on 
employability.  When the manifestations 
of alcoholism, drug abuse or other 
nonservice-connected disabilities raise 
questions as to the reasonable 
feasibility of a vocational goal for a 
veteran otherwise entitled to assistance 
under Chapter 31 such questions will be 
resolved under the provisions of § 21.53.

(4)  Consistency with abilities, 
aptitudes, and interests.  The following 
points should be considered to determine 
if the veteran's training and employment 
are consistent with his or her abilities, 
aptitudes and interests: (i) A finding 
that a veteran is employed in an 
occupation which is consistent with his 
abilities, aptitudes and interests may 
not be made if the occupation does not 
require reasonably developed skills, 
except under conditions described in 
§ 21.51(e)(2) and § 21.51(e)(3); (ii) The 
veteran's residual capacities, as well as 
limitations arising from the veteran's 
service and nonservice-connected 
disabilities are relevant; (iii) Evidence 
of the consistency of interests with 
training and employment may be based on: 
(A) The veteran's statements to a VA 
counseling psychologist during initial 
evaluation or subsequent reevaluation; 
(B) The veteran's history of 
participation in specific activities; or 
(C) Information developed by VA through 
the use of interest inventories.

38 C.F.R. § 21.51(c).

The extent of the veteran's impairment shall be assessed 
through consideration of factors described in § 21.51(c)(1).  
38 C.F.R. § 21.51(d).

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors:

(1)  Preparation for employment.  The 
service-connected condition adversely 
affects the veteran's current ability to 
prepare for employment in one or more 
fields which would otherwise be 
consistent with the veteran's abilities, 
aptitudes, and interests.  An adverse 
effect is demonstrated when the physical 
or psychological results of the service-
connected condition: (i) Impair the 
veteran's ability to train; (ii) Prevent 
or impede access to training facilities; 
or (iii) Diminish the veteran's 
motivation and ability to mobilize his or 
her energies for education or training.

(2)  Obtaining employment.  The service-
connected condition places the veteran at 
a competitive disadvantage with similarly 
circumstanced nondisabled persons in 
obtaining employment.  A veteran without 
reasonably developed specific job skills 
shall be considered to be at a 
competitive disadvantage unless evidence 
of record shows a history of current, 
stable, continuing employment.

(3)  Retaining employment.  The physical 
or psychological effects of a service-
connected condition adversely affect the 
veteran's ability to maintain employment 
which requires reasonably developed 
skills.  This criterion is not met if a 
veteran though lacking reasonably 
developed skills, has a history of 
continuing, stable employment.

38 C.F.R. § 21.51(e).

The counseling psychologist may find the veteran has an 
employment handicap.  An employment handicap which entitles 
the veteran to assistance under this program exists when all 
of the following conditions are met:  (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) The veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) The 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  An employment handicap does not exist when any of 
the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f).

The determination of an employment handicap and eligibility 
for employment assistance may only be made by a counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division.  38 C.F.R. § 21.51(h).


III.  Analysis

A review of the record reveals that 1992 psychological test 
results led the VA counseling psychologist to discuss 
potential occupational objectives generally within the 
clerical field with the veteran.  The veteran subsequently 
agreed to an IWRP.  The program goal of the IWRP was 
sustained employment as a bookkeeper, to be achieved through 
the completion of basic skills courses and an Associate's 
Degree in Accounting.  The veteran completed the basic skills 
courses, but discontinued further schooling because of 
physical problems caused by his service-connected back 
disability.

In September 1994, the veteran was informed that his 
vocational rehabilitation program had been temporarily 
interrupted, and that he should contact the VA on or before 
March 29, 1995, in order to make arrangements to re-enter his 
rehabilitation program; otherwise, the VA might discontinue 
his program.  There is no indication that he attempted to 
make arrangements to re-enter his established program.  The 
veteran states that he never received the March 1995 letter 
in which VA notified him that his program had been 
discontinued.  In this respect, the Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that the law requires only that the VA mail a notice to the 
address of record, and that the law then presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992). Further, a claim of non-receipt of 
itself is not sufficient to rebut this presumption of 
regularity of notice.  Id. at 65.  The Board is cognizant 
that, in an April 1997 letter, the veteran's regular mail 
carrier indicated that "maybe" a letter sent to the veteran 
on or around March 1, 1995, had been placed in the wrong 
mailbox.  However, the mail carrier's speculation only raises 
the possibility that the letter was initially delivered to 
someone other than the veteran.  Furthermore, because the 
March 1995 letter was not returned by the United States 
Postal Service as undeliverable, the VA was not put on notice 
of any non-receipt.  In addition, there is no indication that 
the veteran did not receive other correspondence from the RO, 
such as the September 1994 letter in which the veteran was 
notified that his program had been interrupted.

The veteran now wishes to establish a new program with a new 
program goal of obtaining and sustaining employment as an 
accountant, rather than as a bookkeeper.  However, after 
careful review of the veteran's contentions and the evidence 
of record, the Board is unable to conclude that the veteran 
is entitled to vocational rehabilitation services.  Service 
connection is in effect for degenerative disc disease of the 
lumbar spine, evaluated as 20 percent disabling.  However, 
the evidence does not indicate that the veteran needs 
vocational rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40.  Notably, the counseling psychologist who 
interviewed the veteran in January 1997 determined that the 
veteran had overcome the effects of his vocational 
impairments though employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests, and 
had been successful in maintaining such employment.  The 
counseling psychologist opined that the veteran's employment 
was consistent with his pattern of abilities and interests, 
and that it was the type of employment contemplated and felt 
to be equivalent to the IWRP program goal of bookkeeper 
originally developed in counseling.  Although the veteran now 
testifies that he was never interested in pursuing a goal of 
sustained employment as a bookkeeper, he agreed to that goal 
when the IWRP was created in August 1992.  Furthermore, the 
goal was set after the veteran had undergone counseling and 
interest inventory testing.

In January 1997, the counseling psychologist concluded that 
the veteran's service-connected disability materially 
contributed to the impairment of his employability.  However, 
the counseling psychologist determined that the veteran had 
overcome the effects of the impairment of employability.  The 
counseling psychologist concluded that the veteran did not 
have an employment handicap or a serious employment handicap.  
Under the law, deference must be given to the conclusion of 
the counseling psychologist.  38 C.F.R. § 21.51(c)(4)(iii), 
(f).  In fact, it is specified that such determinations may 
only be made by a counseling psychologist in the Vocational 
Rehabilitation and Counseling Division.  38 C.F.R. 
§ 21.51(h).  In this case, the counseling psychologist 
concluded that the veteran had overcome his employment 
handicap.  The January 1997 VA physician's letter speaks only 
to the veteran's inability to complete the initial vocational 
rehabilitation program.  It does not address whether an 
employment handicap now exists.  Hence, there is no competent 
medical opinion that such a handicap now exists.  
Accordingly, the preponderance of the evidence is against the 
conclusion that the veteran has an employment handicap.

Because the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment, he is not in need of rehabilitation to 
overcome an employment handicap.  38 C.F.R. §§ 21.40, 
21.51(f), (h).

While the veteran has expressed an "interest" in pursuing 
an occupation for which further education is required, the 
veteran's desire to pursue another occupation, cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  Notably, the veteran does not contend 
that his service-connected back disability affects his 
ability to work effectively as an accounting technician.  
While the Board is sympathetic to the veteran's desire to 
further his education, vocational rehabilitation services are 
not the proper means to do this in the absence of a 
continuing employment handicap.  The Board emphasizes that 
the basic premise of vocational rehabilitation under Chapter 
31 is to provide services to veterans in order that they may 
become employable and maintain suitable employment.  38 
U.S.C.A. § 3100.  In this case, the veteran is employed and 
has been for several years.  He has been shown to be 
performing successfully and has been advanced from a GS-4 to 
his current GS-6 position.  Since the veteran is in fact 
qualified for employment and employed, the Board is unable to 
conclude that the veteran has an employment handicap as 
defined by the law and regulations governing entitlement to 
rehabilitation services.  38 U.S.C.A. §§ 3101(1), 3102; 
38 C.F.R. §§ 21.40, 21.51.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a program of vocational rehabilitation, 
pursuant to Chapter 31, Title 38, United States Code, is 
denied.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

